Citation Nr: 0530470	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-20 002	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected right acromioclavicular separation, postoperative, 
with degenerative changes, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from December 1981 to 
November 1987.

2.  On October 18, 2005, prior to the promulgation of a 
decision in the appeal, the Board of Veterans' Appeals (the 
Board) received notification from the veteran, through the 
Waco, Texas Regional Office (the RO) of the Department of 
Veterans Affairs (VA), that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  



Factual background

In a rating decision dated October 18, 2005, the RO 
determined that the veteran was entitled to a total rating 
based upon individual unemployability (TDIU).  The veteran 
immediately contacted the RO, expressing satisfaction with 
the outcome and requesting that his pending appeal be 
withdrawn.  The Board was informed by facsimile transmission 
dated the same day, October 18, 2005.  

Analysis

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


